     Case 2:20-cv-05639-AB-SK Document 13 Filed 07/28/20 Page 1 of 1 Page ID #:48



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10      SHIRLEY LINDSAY,                           Case No. CV 20-05639 AB (SKx)
11                      Plaintiff,
12      v.                                         ORDER DISMISSING CIVIL ACTION
13
        FAMILY CONSOLIDATED, INC.,
14
                        Defendant.
15
16
             THE COURT having been advised by counsel that the above-entitled action has
17
       been settled;
18
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
19
       costs and without prejudice to the right, upon good cause shown within 60 days, to re-
20
       open the action if settlement is not consummated. This Court retains full jurisdiction
21
       over this action and this Order shall not prejudice any party to this action.
22
23
24     Dated: July 28, 2020             _______________________________________
                                        ANDRÉ BIROTTE JR.
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                  1.
